I concur in the result in this case. It is a proceeding to review an order of the Corporation Commission granting a gin permit. It is not necessary to review the evidence before the Commission or the statements of the attorneys in detail. It was evidently the intention of the plaintiff and defendant both, in this case, to get a declaration from this court as to whether or not farmers' cooperative gins can be allowed in this state.
The first inquiry would be whether we have jurisdiction of this appeal. Nobody seems to have raised it, but it comes very near raising itself. If the validity of the acts allowing and regulating co-operative gins is to be passed on, it should be after a defense by its friends in a regular way and when the point is necessarily involved. The language bearing upon the question of the right of appeal here comes from the Constitution and also out of the cotton gin act. In Harriss-Irby Cotton Co. v. State, 31 Okla. 603, 122 P. 163, the court held that an appeal would not lie in a case somewhat similar to this. In that case section 20 of article 9 of the Constitution was reviewed, and also section 8812, Comp. Laws 1909, was reviewed. Since that time, however, the cotton ginning provisions have been amended and enlarged.
It appears that an appeal has been entertained by this court at the instance of a competing corporation as against a license issued by the Corporation Commission to its rival. The case referred to is In re Farmers Co-op. Gin Co. of Bokchito,122 Okla. 115, 251 P. 729. The opinion is very short and says that the questions presented are identical with those in case No. 17337, Choctaw Cotton Oil Co. v. Corporation Commission,121 Okla. 51, 247 P. 390. That was an original proceeding. In that case this court held, and declosed in the syllabus, that issuing a license to a co-operative gin was permissible under the law, both as measured by the state Constitution, and also by the federal Constitution The question of jurisdiction of this court is not free from doubt in the present case.
Light is thrown upon what is meant by appeals from the Corporation Commission by a great many cases, holding that the right of appeal is determined by the Constitution and the statutes, and that the appealable orders are such as are enumerated. As applied to the present case, the order complained of is issuing a license to a rival corporation. In so doing, the Commission followed the statute, made the inquiry as to its solvency, and as to the necessity, and granted the license. The Commission was evidently within its rights in so doing. However, if under that license the illegal practices suggested in the briefs are indulged in by the licensee, the state has its remedy, and if an individual is hurt who has a legal right of complaint, such person can have his remedy, if he be a stockholder in the company, by the usual methods, or if the complaining corporation itself is hurt, it would have full opportunity to go into a court of equity and enjoin the payment out by its rival of the funds to the one not entitled thereto. However, as shown by the *Page 23 
findings of the Commission generally about cotton in Oklahoma, it is not thought that the time will ever be reached in which constitutional handicaps will be interposed by any payments to the patrons of the gin company under the by-laws of the corporation that are here complained of. There will be scarcely anything to distribute to patrons unless rates are raised.
The Constitution of the state of Oklahoma provides that monopolies are against the spirit of a free and independent people. Section 32 of article 2 is as follows:
"Sec. 32. Perpetuities and monopolies prohibited. Perpetuities and monopolies are contrary to the genius of a free government, and shall never be allowed, nor shall the law of primogeniture or entailments ever be in force in this state."
Under that section, and to prevent monopolies, evidently some of the remedial legislation embodied in the co-operative marketing acts has been enacted.
An attack is made upon the provisions of the statute permitting the formation of cooperative ginning associations. By that act the Legislature of the state of Oklahoma declared its public policy as a means of preventing monopoly, and for the purpose of securing the rights of the producing element of the state.
I cannot find anything in the fundamental laws, either state or national, that would prevent it. Clearly, the Corporation Commission, in granting the license to the defendant in error, was within its rights, and the plaintiff in error here has no legal grounds of complaint, and the action of the Commission should be allowed to stand. Such is the conclusion of the court, in which I concur.